Title: Jonathan Shoemaker to Thomas Jefferson, [received 15 March 1810]
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          
            Friend Jefferson
             
                      
                        received 15 Mar. 1810 
          
          
		  Inclosed I Send 200 $ it not being paid in Richmond as I wishd I wrote to my Son wilst at Richmond to pay the money to Gibson & Jefferson but he not calling at the post office did not get the Letter & Purchased goods with his Money. I have however with much difficulty collected the money Since his Return as I could not bear the Idea of drawing
			 for money wen there was none Due 
		  
          
            thy Friend Respectfully
            
                  
               Jona Shoemaker
          
        